  1:19-cv-02335-DCN-SVH      Date Filed 10/21/20   Entry Number 50   Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

Curtis T. Fowler #277071,               )      C/A No: 1:19-2335-DCN-SVH
                                        )
                    Plaintiff,          )
                                        )
       vs.                              )                  ORDER
                                        )
Nurse James and Nurse Troll,            )
                                        )
                    Defendants.         )
                                        )

       Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendants. On September 8,

2020, defendant Troll filed a motion for summary judgment. [ECF No. 44]. As

Plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of the

motion and of the need for him to file an adequate response by October 13,

2020. [ECF No. 46]. Plaintiff was specifically advised that if he failed to

respond adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Troll’s motion. As such,

it appears to the court that he does not oppose the motion and wishes to

abandon this case. Based on the foregoing, Plaintiff is directed to advise the

court whether he wishes to continue with this case and to file a response to the

motion by November 4, 2020. Plaintiff is further advised that if he fails to
  1:19-cv-02335-DCN-SVH     Date Filed 10/21/20   Entry Number 50   Page 2 of 2




respond, the undersigned will recommend this case be dismissed for failure to

prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ.

P. 41(b).

      IT IS SO ORDERED.



October 21, 2020                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge
